PER CURIAM.
Another guideline sentencing departure case.
The defendant’s departure sentence imposed after revocation of community control is reversed because the departure was essentially based on factors relating to the violation of community control.1 The cause is remanded with directions to resentence within the recommended guidelines range as enhanced by the one-cell increase authorized by Florida Rule of Criminal Procedure 3.701d.l4.2
SENTENCE VACATED; CAUSE REMANDED.
DAUKSCH, COBB and COWART, JJ., concur.

. See Lambert v. State, 545 So.2d 838 (Fla.1989); Ree v. State, 14 F.L.W. 565 (Fla. Nov. 16, 1989); Quarles v. State, 556 So.2d 476 (Fla. 5th DCA 1990); Barton v. State, 553 So.2d 799 (Fla. 5th DCA 1989). See also Jackson v. State, 560 So.2d 405 (Fla. 5th DCA 1990); Wright v. State, 554 So.2d 554 (Fla. 5th DCA 1989); and Maddox v. State, 553 So.2d 1380 (Fla. 5th DCA 1989).


. See Shull v. Dugger, 515 So.2d 748 (Fla.1987).